TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00808-CR


Santos L. Contreras, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2001-208, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Erick A. Bovik, is ordered to tender a brief in this cause no later than August 18, 2003. 
No further extension of time will be granted.
It is ordered July 25, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish